                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

CLEAN LABEL PROJECT FOUNDATION,           )
                                          )
            Plaintiff,                    )
                                          )
v.                                        ) Case No. 1:20-cv-03154-KBJ
                                          )
THE HAIN CELESTIAL GROUP INC.,            ) The Honorable Ketanji Brown Jackson
                                          )
            Defendant.                    )
                                          )
__________________________________________)

 DEFENDANT THE HAIN CELESTIAL GROUP INC.’S SURREPLY IN OPPOSITION
     TO PLAINTIFF’S MOTION TO REMAND TO D.C. SUPERIOR COURT

           Defendant The Hain Celestial Group Inc. (“Hain”) hereby files this Surreply in Opposition

to Plaintiff’s Motion to Remand to D.C. Superior Court. While Hain believes that the substance

of its opposition to remand of this matter has been adequately addressed in its earlier pleadings,

Plaintiff’s Reply raised an unfounded argument that Hain somehow misstated the relevant case

law to this Court and then cited to two cases not previously raised. Hain responds to those points,

briefly.

                                             DISCUSSION

           The Parties clearly disagree on the applicability of Rotunda v. Marriott International, Inc.,

123 A.3d 980 (D.C. 2015), to the instant case. In Rotunda, the D.C. Court of Appeals held that a

D.C. consumer protection claim “brought by an individual on behalf of himself and other similarly

situated members of the general public is in essence a class action, whether pled as such or not,

and must satisfy the requirements of Rule 23.” Id. at 982 (emphasis added). As Hain argued more

fully in its Opposition, the D.C. high court’s holding in Rotunda makes clear that Plaintiff’s
Complaint constitutes a class action subject to CAFA where Plaintiff, as in Rotunda, brings a claim

affirmatively seeking money damages. (ECF 9 at 4-8.)

       In its Reply, Plaintiff argues (as it must to avoid CAFA jurisdiction in this Court) that

Rotunda does not apply to its case. (ECF 10 at 6-8.) In doing so, Plaintiff cited to D.C.’s Rules

of Professional Conduct, clearly implying that Hain somehow misled this Court about Rotunda’s

applicability. (ECF 10 at 7 n.2) And in part, Plaintiff relied on two cases that were not cited in its

original motion: Toxin Free USA v. J.M Smucker Co., No. 20-cv-1013 (DLF), 2020 U.S. Dist.

LEXIS 222520 (D.D.C. Nov. 30, 2020) and Smith v. Abbott Labs., Inc., No. 16-501 (RJL), 2017

U.S. Dist. LEXIS 135478 (D.D.C. Mar. 31, 2017).

       However, each case cited by Plaintiff in its footnote stands for the same proposition:

Rotunda merely has not been extended to cases in which a Plaintiff only seeks injunctive relief (or

individual statutory damages). See Toxin Free USA, 2020 U.S. Dist. LEXIS 222520, at *8

(holding Rotunda inapplicable because “Toxin Free seeks injunctive relief and not damages on

behalf of the general public”); Smith, 2017 U.S. Dist. LEXIS 135478, at *5 (“Although Rotunda

held that DCCPPA representative actions for money damages must comply with Rule 23, the

decision was limited solely to suits for money damages and did not address representative actions

for purely injunctive relief.”); Hackman v. One Brands, LLC, No. 18-2101 (CKK), 2019 U.S. Dist.

LEXIS 55635, at *11 (D.D.C. Apr. 1, 2019) (declining to extend Rotunda “to cases where the

plaintiff seeks only injunctive relief on behalf of the general public” and where plaintiff only

sought individual statutory damages); Animal Legal Defense Fund v. Hormel Foods Corp., 249 F.

Supp. 3d 53, 65 (D.D.C. 2017) (analyzing Rotunda and holding that it did not apply “in this case




                                                  2
seeking injunctive relief”). 1 Notably, Plaintiff is unable to cite to any case holding that Rotunda

has not been extended to cases where money damages on behalf of the general public.

         Plaintiff, of course, does bring a claim seeking money damages on behalf of the general

public. Plaintiff’s Complaint plainly and explicitly states that it seeks “the remedies available

under D.C. Code § 28-3905(k)(2)(A-F).” (ECF 1-1 at 19.) Those remedies include actual

damages, D.C. Code § 3905(k)(2)(A)(ii), as well as “[t]reble damages, or $1,500 per violation,

whichever is greater.” D.C. Code § 3905(k)(2)(A)(i). In such cases, Rotunda clearly applies by

its terms. See, e.g., Organic Consumers Ass’n v. General Mills, Inc., No. 2016 CA 6309 B, 2017

D.C. Super. LEXIS 4, at *8-11 (D.C. Super. Ct. July 6, 2017) (applying Rotunda to suit for

damages under D.C.’s consumer protection statute); see also Alston v. Whole Foods Mkt. Grp.,

No. 17-2580 EGS), 2018 U.S. Dist. LEXIS 62642, at *2 (D.D.C. Apr. 13, 2018) (accord). Indeed,

in Rotunda itself, the plaintiff brought an action seeking “statutory or actual damages” on behalf

of the general public. 123 A.3d at 982.

         Plaintiff, as the master of its Complaint, affirmatively chose to seek money damages on

behalf of the general public. In doing so, Plaintiff brought its Complaint, and as a result, this

Court’s jurisdiction, under the ambit of Rotunda, Rule 23, and CAFA. Plaintiff simply cannot

wish away what is sought plainly on the face of its Complaint by obliquely threatening Hain with

citations to the Rules of Professional Conduct. Had Plaintiff wanted to have its Complaint treated

like those in Toxin Free USA, Smith, and others, it could have pleaded a claim solely for injunctive

relief. Whether by strategy or mistake, it failed to do so. As a result, Plaintiff is stuck with the

Complaint it filed, which states very clearly that it seeks monetary damages on behalf of the


1
 Of course, even if Plaintiff’s (incorrect) interpretation of its cited decisions applied, those opinions are in no way
binding on this Court. See, e.g., Continental Transfert Technique, Ltd. v. Fed. Gov’t of Nig., No. 08-2026 (PLF), 2019
U.S. Dist. LEXIS 131299, at *32 (D.D.C. Aug. 6, 2019) (“An opinion from another district judge does not bind this
Court.”).

                                                          3
general public. As a result, Rotunda applies, Plaintiff Complaint is subject to Rule 23, and this

Court has jurisdiction pursuant to CAFA.

                                        CONCLUSION

       For the forgoing reasons, and as more fully stated in Hain’s previously-filed Opposition,

Hain respectfully requests that this Court deny Plaintiff’s motion to remand.

 Dated: February 11, 2021                     Respectfully submitted,

                                              /s/ A. Wolfgang McGavran
                                              A. Wolfgang McGavran (DC Bar No. 241891)
                                              MCGUIREWOODS LLP
                                              2001 K Street N.W., Suite 400
                                              Washington, D.C. 20006-1040
                                              (202) 857-2471
                                              (202) 828-2971 (facsimile)
                                              wmcgavran@mcguirewoods.com

                                              Counsel for The Hain Celestial Group Inc.




                                                4
                              CERTIFICATE OF SERVICE

       I hereby certify that on February 11, 2021, a true and correct copy of the foregoing
instrument was electronically filed using the CM/ECF system, and also served by the CM/ECF
system to all counsel of record who have consented to electronic service.




                                         /s/ A. Wolfgang McGavran
                                         A. Wolfgang McGavran (DC Bar No. 241891)




                                            5
